SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

25
KA 12-02066
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

STANLEY A. BROWN, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN, FOR RESPONDENT.


     Appeal from an order of the Jefferson County Court (Kim H.
Martusewicz, J.), dated October 19, 2012. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court